    Case: 1:19-cv-00907 Document #: 44 Filed: 11/23/20 Page 1 of 1 PageID #:348




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS

Andrew James Johnston (22712-424),                     )
                                                       )
                       Plaintiff,                      )
                                                       )               Case No. 17 C 6183
       v.                                              )
                                                       )               Hon. John J. Tharp, Jr.
                                                       )
Adam Hoogland, et al.,                                 )
                                                       )
                       Defendants.                     )

                                               ORDER

         Defendants have filed their status report. Fact discovery cut-off remains December 31,
2020. The Court acknowledges that the date may need to be extended due to COVID-19
restrictions at the correctional facilities. The parties are directed to provide a further status report
addressing the progress of discovery, whether dispositive motions will be filed, and any settlement
discussions on January 8, 2021, 2021.

Date: 11/23/2020                               /s/ John J. Tharp, Jr.
                                               John J. Tharp, Jr.
                                               United States District Judge
